Title: James Madison to Bernard Peyton, 6 July 1831
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                July 6. 1831
                            
                        
                        I recd. lately the inclosed communication. Your position & range of information on the points of its
                            inquiry, being so much superior to mine, I must ask your aid in giving the answers; with an exception of that relating to
                            the laws of Usury, wch. the Statutes will furnish. The task being of a publick nature, and of common obligation, I will
                            without apology presume on your willingness to take part in it. To my cordial respects, I must add that the clumsiness of
                            my pen, is the effect of Rheumatism in the hand, & very sore eyes
                        
                            
                                James Madison
                            
                        
                    Yrs giving an acct. of sales of the Tobo. was duly recd. as were the Articles forwarded. The quality of the Tobo. was
                            chargeable, in the main on the excessive drought.